          Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 1 of 54




                   DOD INSTRUCTION 6130.03, VOLUME 1
             MEDICAL STANDARDS FOR MILITARY SERVICE:
              APPOINTMENT, ENLISTMENT, OR INDUCTION

Originating Component:        Office of the Under Secretary of Defense for Personnel and Readiness

Effective:                    May 6, 2018
Change 2 Effective:           April 30, 2021 (This issuance supersedes any previously published
                              contradictory guidance).

Releasability:                Cleared for public release. Available on the Directives Division Website
                              at https://www.esd.whs.mil/DD/.

Reissues and Cancels:         DoD Instruction 6130.03, “Medical Standards for Appointment,
                              Enlistment, or Induction in the Military Services,” April 28, 2010, as
                              amended

Approved by:                  Robert L. Wilkie, Under Secretary of Defense for Personnel and
                              Readiness

Change #2 Approved By:        Virginia S. Penrod, Acting Under Secretary of Defense for Personnel and
                              Readiness


Purpose: This instruction is composed of two volumes, each containing its own purpose. In
accordance with the authority in DoD Directive 5124.02:
   • This instruction establishes policy, assigns responsibilities, and prescribes procedures for
medical standards for the Military Services.
   • This volume establishes physical and medical standards for appointment, enlistment, or
induction into the Military Services.
          Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 2 of 54
                                                    DoDI 6130.03-V1, March 30, 2018
                                                             Change 2, April 30, 2021

                                                  TABLE OF CONTENTS
SECTION 1: GENERAL ISSUANCE INFORMATION .............................................................................. 4
   1.1. Applicability. .................................................................................................................... 4
   1.2. Policy. ............................................................................................................................... 4
   1.3. Information Collections. ................................................................................................... 5
   1.4. Summary of Change 2. ..................................................................................................... 5
SECTION 2: RESPONSIBILITIES ......................................................................................................... 6
   2.1. Under Secretary of Defense for Personnel and Readiness (USD(P&R)). ........................ 6
   2.2. Assistant Secretary of Defense for Health Affairs (ASD(HA))........................................ 6
   2.3. Secretaries of the Military Departments and Commandant, United States Coast Guard. 6
   2.4. Secretary of the Navy........................................................................................................ 7
SECTION 3: MEDPERS ................................................................................................................... 8
   3.1. Organization...................................................................................................................... 8
   3.2. Agenda. ............................................................................................................................. 8
SECTION 4: MEDICAL STANDARDS FOR APPOINTMENT, ENLISTMENT, OR INDUCTION ................... 9
   4.1. Applicability. .................................................................................................................... 9
   4.2. Procedures. ...................................................................................................................... 10
SECTION 5: DISQUALIFYING CONDITIONS ..................................................................................... 12
   5.1. Medical Standards........................................................................................................... 12
   5.2. Head. ............................................................................................................................... 12
   5.3. Eyes. ................................................................................................................................ 12
   5.4. Vision. ............................................................................................................................. 14
   5.5. Ears. ................................................................................................................................ 15
   5.6. Hearing. ........................................................................................................................... 15
   5.7. Nose, Sinuses, Mouth, and Larynx. ................................................................................ 16
   5.8. Dental. ............................................................................................................................. 16
   5.9. Neck. ............................................................................................................................... 17
   5.10. Lungs, Chest Wall, Pleura, and Mediastinum............................................................... 17
   5.11. Heart.............................................................................................................................. 19
   5.12. Abdominal Organs and Gastrointestinal System. ......................................................... 21
   5.13. Female Genital System. ................................................................................................ 24
   5.14. Male Genital System. .................................................................................................... 26
   5.15. Urinary System. ............................................................................................................ 27
   5.16. Spine and Sacroiliac Joint Conditions. ......................................................................... 29
   5.17. Upper Extremity Conditions. ........................................................................................ 30
   5.18. Lower Extremity Conditions......................................................................................... 32
   5.19. Miscellaneous Conditions of the Extremities. .............................................................. 34
   5.20. Vascular System............................................................................................................ 35
   5.21. Skin and Soft Tissue Conditions. .................................................................................. 36
   5.22. Blood and Blood Forming System. ............................................................................... 38
   5.23. Systemic Conditions. .................................................................................................... 39
   5.24. Endocrine and Metabolic Conditions............................................................................ 41
   5.25. Rheumatologic Conditions............................................................................................ 42


TABLE OF CONTENTS                                                                                                                              2
          Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 3 of 54
                                                    DoDI 6130.03-V1, March 30, 2018
                                                             Change 2, April 30, 2021

     5.26.
        Neurologic Conditions. ................................................................................................. 43
     5.27.
        Sleep Disorders. ............................................................................................................ 45
     5.28.
        Learning, Psychiatric, and Behavioral Disorders. ........................................................ 46
     5.29.
        Tumors and Malignancies. ............................................................................................ 48
     5.30.
        Miscellaneous Conditions. ............................................................................................ 48
GLOSSARY ..................................................................................................................................... 50
   G.1. Acronyms. ...................................................................................................................... 50
   G.2. Definitions...................................................................................................................... 50
REFERENCES .................................................................................................................................. 53




TABLE OF CONTENTS                                                                                                                              3
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 4 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

               SECTION 1: GENERAL ISSUANCE INFORMATION

1.1. APPLICABILITY.

   a. This volume applies to:

       (1) OSD, the Military Departments (including the Coast Guard at all times, including
when it is a Service in the Department of Homeland Security by agreement with that
Department), the Office of the Chairman of the Joint Chiefs of Staff and the Joint Staff, the
Combatant Commands, the Office of Inspector General of the Department of Defense, the
Defense Agencies, the DoD Field Activities, and all other organizational entities within the DoD.

       (2) The Reserve Components, which include the Army and the Air National Guards of
the United States, in accordance with Title 10, United States Code (U.S.C.).

        (3) The United States Merchant Marine Academy in accordance with Section 310.56 of
Title 46, Code of Federal Regulations.

   b. The entities in Paragraphs 1.1.a.(1) through 1.1.a.(3) are referred to collectively in this
volume as the “DoD Components.”


1.2. POLICY.

It is DoD policy to:

    a. Use the guidance in this volume for appointment, enlistment, or induction of personnel
into the Military Services.

    b. Use common medical standards for appointment, enlistment, or induction of personnel
into the Military Services and eliminate inconsistencies and inequities in the DoD Components
based on race, sex, or location of examination when applying these standards.

   c. Ensure that individuals considered for appointment, enlistment, or induction into the
Military Services are:

       (1) Free of contagious diseases that may endanger the health of other personnel.

        (2) Free of medical conditions or physical defects that may reasonably be expected to
require excessive time lost from duty for necessary treatment or hospitalization, or may result in
separation from the Military Service for medical unfitness.

       (3) Medically capable of satisfactorily completing required training and initial period of
contracted service.

        (4) Medically adaptable to the military environment without geographical area
limitations.


SECTION 1: GENERAL ISSUANCE INFORMATION                                                              4
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 5 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

       (5) Medically capable of performing duties without aggravating existing physical defects
or medical conditions.

   d. Allow applicants who do not meet the physical and medical standards in this volume to be
considered for a medical waiver.


1.3. INFORMATION COLLECTIONS.

DD Form 2807-2, “Accessions Medical Prescreen Report;” DD Form 2808, “Report of Medical
Examination;” and the supplemental health documents referred to in Paragraph 2.3.d. of this
volume have been assigned Office of Management and Budget control number 0704-0413 in
accordance with the procedures in Volume 2 of DoD Manual 8910.01. The expiration date of
this information collection is listed on the DoD Information Collections System at
https://apps.sp.pentagon.mil/sites/dodiic/Pages/default.aspx.


1.4. SUMMARY OF CHANGE 2.

The changes to this issuance update medical standards and procedures for applicants in
accordance with DoD Instruction (DoDI) 1300.28, Executive Order 14004, and Secretary of
Defense Memorandum dated January 29,2021.




SECTION 1: GENERAL ISSUANCE INFORMATION                                                       5
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 6 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

                           SECTION 2: RESPONSIBILITIES

2.1. UNDER SECRETARY OF DEFENSE FOR PERSONNEL AND READINESS
(USD(P&R)).

The USD(P&R):

  a. Ensures that the standards in Sections 4 and 5 are implemented throughout the DoD
Components.

  b. Eliminates inconsistencies and inequities based on race, sex, or location of examination in
DoD Component application of these standards.

  c. Maintains and convenes the chartered Medical and Personnel Executive Steering
Committee (MEDPERS).


2.2. ASSISTANT SECRETARY OF DEFENSE FOR HEALTH AFFAIRS (ASD(HA)).

Under the authority, direction, and control of the USD(P&R), the ASD(HA):

    a. Reviews, approves, and issues technical modifications to the standards in Sections 4 and 5
to the Secretaries of the Military Departments.

    b. Provides guidance to the DoD Medical Examination Review Board to implement the
standards in Sections 4 and 5.


2.3. SECRETARIES OF THE MILITARY DEPARTMENTS AND COMMANDANT,
UNITED STATES COAST GUARD.

The Secretaries of the Military Departments and the Commandant, United States Coast Guard:

   a. Direct their respective Military Services to apply and uniformly implement the standards
contained in this volume.

   b. Authorize the medical waiver of the standards in individual cases for applicable reasons
and ensure uniform waiver determinations.

    c. Ensure that accurate International Classification of Diseases codes are assigned to all
medical conditions resulting in a personnel action, such as separation, waiver, or assignment
limitation, and that such codes are included in all records of such actions.

   d. Ensure that medical information for “Existed Prior to Service” (EPTS) discharges is
provided to the U.S. Military Entrance Processing Command by Service training centers
conducting basic military training. Medical information will include:



SECTION 2: RESPONSIBILITIES                                                                      6
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 7 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

       (1) A copy of the trainee’s medical discharge summary and related medical documents.

        (2) Copies of DD Forms 2807-2, 2807-1, and 2808, including supplemental behavioral
health screening documents.

       (3) Consultation reports or other medical documentation used in the enlistment process
and qualification decision.

   e. Eliminate inconsistencies and inequities based on race, sex, or examination location in the
application of these standards by the DoD Components.


2.4. SECRETARY OF THE NAVY.

In addition to the responsibilities in Paragraph 2.3., the Secretary of the Navy will direct the
medical processing for applicants seeking entry into the Military Services from Guam and
environs while applying and uniformly implementing the standards contained within this
volume.




SECTION 2: RESPONSIBILITIES                                                                        7
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 8 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

                               SECTION 3: MEDPERS

3.1. ORGANIZATION.

The MEDPERS convenes at least twice a year under the joint guidance of the Deputy Assistant
Secretary of Defense for Military Personnel Policy and the Deputy Assistant Secretary of
Defense for Health Services Policy and Oversight and in accordance with the MEDPERS
charter.


3.2. AGENDA.

The MEDPERS:

    a. Provides the Accession Medical Standards Working Group with guidance and oversight
on setting standards for accession medical and physical processes.

    b. Directs research and studies as necessary to produce evidence-based accession standards
using the Accession Medical Standards Analysis and Research Activity.

    c. Ensures medical and personnel community coordination when changing policies that
affect each community and other relevant DoD Components.




SECTION 3: MEDPERS                                                                               8
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 9 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

          SECTION 4: MEDICAL STANDARDS FOR APPOINTMENT,
                     ENLISTMENT, OR INDUCTION

4.1. APPLICABILITY.

The medical standards in this volume apply to:

   a. Applicants for appointment as commissioned or warrant officers in the Active and
Reserve Components.

    b. Applicants for enlistment in the Military Services. For medical conditions or defects that
predate the current enlistment and were not aggravated in the line of duty during the current
enlistment, these standards apply to enlistees during the first 6 months of the current period of
active duty.

    c. Applicants for accession in the Reserve Components and federally recognized units or
organizations of the National Guard. For medical conditions or defects that predate the original
term of service and were not aggravated in the line of duty during such term of service, these
standards apply during the applicant’s initial period of active duty for training until their return to
the Reserve Components.

    d. Applicants for re-accession in Regular and Reserve Components and in federally
recognized units or organizations of the National Guard after a period of more than 12 months
have elapsed since the date on their DD Form 214, “Certificate of Release or Discharge from
Active Duty,” or separation orders, as applicable.

    e. Applicants for the Service academies, Reserve Officer Training Corps, Uniformed
Services University of the Health Sciences, and all other DoD Component special officer
personnel procurement programs.

   f. Cadets and midshipmen at the Service academies and students enrolled in Reserve Officer
Training Corps scholarship programs applying for retention in their respective programs.

    g. Individuals on the Temporary Disability Retired List who have been found fit when
reevaluated by the Disability Evaluation System and who elect to return to active duty or to
active status in the Reserve Components within the time standards prescribed by Service
regulations. These individuals are exempt from the procedures in this volume only for the
conditions for which they were found fit on reevaluation by the Disability Evaluation System.
Applicants must meet all other medical standards contained in this section with the exception of
the medical condition for which they were placed on the Temporary Disability Retired List.

   h. All individuals being inducted into the Military Services.




SECTION 4: MEDICAL STANDARDS FOR APPOINTMENT, ENLISTMENT, OR INDUCTION                               9
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 10 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

4.2. PROCEDURES.

   a. Applicants for appointment, enlistment, or induction into the Military Services will:

       (1) Fully disclose all medical history.

       (2) Submit all medical documentation related to medical history as requested to the U.S.
Military Entrance Processing Command and DoD Medical Examination Review Board,
including the names of their medical insurer and past medical providers.

       (3) Provide authorization for the DoD Components to request and obtain their medical
records.

            (a) Authorize the DoD to request medical or behavioral health data holders (e.g.
healthcare providers, clinics, hospitals, insurance companies, pharmacy benefit managers,
pharmacies, health information exchanges, and federal and State agencies) release complete
transcripts of health data to the DoD medical authority for the processing of their application for
military service.

           (b) Authorize holders of their health data to report to the DoD whether any data they
hold or have held about them has been amended or restricted.

       (4) Acknowledge that information provided constitutes an official statement, and that
any persons making false statements could face fines, penalties, and imprisonments pursuant to
Section 1001 of Title 18, U.S.C. If the applicant is selected for enlistment, commission, or
entrance into a commissioning program based on a false statement, the applicant can be tried by
court-martial or meet an administrative board for discharge and could receive a less than
honorable discharge.

        (5) Acknowledge that any cadet or midshipman, whether contracted or noncontracted,
who has a change in medical status that is related to a standard in this regulation, understands
that the change may disqualify them and that they will require an evaluation or physical prior to
determining accession qualifications.

   b. The U.S. Military Entrance Processing Command and DoD Medical Examination Review
Board will:

       (1) Render medical qualification decisions by using standard medical terminology to
describe a medical condition, rather than International Classification of Disease codes.

       (2) Use coding to document personnel actions in order to collect information to enable
research, analyses, and support for evidence-based medical standards.

   c. The DoD Components:

        (1) May initiate and request a medical waiver. Each DoD Component’s waiver authority
for medical conditions will make a determination based on all available information regarding
the issue or condition, as well as the specific needs of the Military Service.


SECTION 4: MEDICAL STANDARDS FOR APPOINTMENT, ENLISTMENT, OR INDUCTION                           10
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 11 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

        (2) Will specify any medical condition which causes a personnel action, such as
separation, medical waiver, or assignment limitation, by utilizing standard medical terminology,
the International Classification of Diseases, Current Procedural Terminology, or the Healthcare
Common Procedure Coding System for data collection and analysis in support of evidence based
standards.




SECTION 4: MEDICAL STANDARDS FOR APPOINTMENT, ENLISTMENT, OR INDUCTION                        11
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 12 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

                    SECTION 5: DISQUALIFYING CONDITIONS

5.1. MEDICAL STANDARDS.

Unless otherwise stipulated, the conditions listed in this section are those that do not meet the
standard by virtue of current diagnosis, or for which the candidate has a verified past medical
history. The medical standards for appointment, enlistment, or induction into the Military
Services are classified into general systems in Paragraphs 5.2. through 5.30.


5.2. HEAD.

   a. Deformities of the skull, face, or mandible of a degree that may reasonably be expected to
prevent the individual from properly wearing a protective mask or military headgear.

    b. Loss, or absence of the bony substance of the skull not successfully corrected by
reconstructive materials, or leaving any residual defect in excess of 1 square inch (6.45 square
centimeters), or the size of a U.S. quarter coin.


5.3. EYES.

   a. Lids.

       (1) Current symptomatic blepharitis.

       (2) Current blepharospasm.

       (3) Current dacryocystitis, acute or chronic.

        (4) Defect or deformity of the lids or other disorders affecting eyelid function, including
ptosis, sufficient to interfere with vision, require head posturing, or impair protection of the eye
from exposure.

      (5) Current growths or tumors of the eyelid, other than small, non-progressive,
asymptomatic, benign lesions.

   b. Conjunctiva.

       (1) Current acute or chronic conjunctivitis excluding seasonal allergic conjunctivitis.

       (2) Current pterygium if condition encroaches on the cornea in excess of 3 millimeters
(mm), is symptomatic, interferes with vision, or is progressive.

       (3) History of pterygium recurrence after any prior surgical removal.




SECTION 5: DISQUALIFYING CONDITIONS                                                                 12
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 13 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021


   c. Cornea.

       (1) Corneal dystrophy or degeneration of any type, including but not limited to
keratoconus of any degree.

       (2) History of any incisional corneal surgery including, but not limited to, partial or full
thickness corneal transplant, radial keratotomy, astigmatic keratotomy, or corneal implants (e.g.,
Intacs®).

        (3) Corneal refractive surgery performed with an excimer or femtosecond laser,
including but not limited to photorefractive keratectomy, laser epithelial keratomileusis, laser-
assisted in situ keratomileusis, and small incision lenticule extraction, if any of the following
conditions are met:

            (a) Pre-surgical refractive error in either eye exceeded a spherical equivalent of +8.00
or -8.00 diopters.

           (b) Pre-surgical astigmatism exceeded 3.00 diopters.

           (c) Within 180 days of accession medical examination.

           (d) Complications, ongoing medications, ophthalmic solutions, or any other
therapeutic interventions required beyond 180 days of procedure.

            (e) Post-surgical refraction in each eye is not stable as demonstrated by at least two
separate refractions at least 1 month apart, with initial refraction at least 90 days post-procedure,
and the most recent of which demonstrates either more than +/- 0.50 diopters difference for
spherical vision or more than +/- 0.50 diopters for cylinder vision.

       (4) Current or recurrent keratitis.

       (5) History of herpes simplex virus keratitis.

       (6) Current corneal neovascularization, unspecified, or corneal opacification from any
cause that is progressive or reduces vision.

       (7) Any history of uveitis or iridocyclitis.

   d. Retina.

   Any history of any abnormality of the retina, choroid, or vitreous.

   e. Optic Nerve.

       (1) Any history of optic nerve disease, including but not limited to optic nerve
inflammation, optic nerve swelling, or optic nerve atrophy.



SECTION 5: DISQUALIFYING CONDITIONS                                                                 13
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 14 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (2) Any optic nerve anomaly.

   f. Lens.

        (1) Current aphakia, history of lens implant to include implantable collamer lens, or any
history of dislocation of a lens.

       (2) Any history of opacities of the lens, including cataract.

   g. Ocular Mobility and Motility.

       (1) Current or recurrent diplopia.

       (2) Current nystagmus other than physiologic “end-point nystagmus.”

       (3) Esotropia, exotropia, and hypertropia.

       (4) History of restrictive ophthalmopathies.

   h. Miscellaneous Defects and Diseases.

       (1) History of abnormal visual fields.

       (2) Absence of an eye.

       (3) History of disorders of globe.

       (4) Current unilateral or bilateral exophthalmoses.

       (5) History of glaucoma, ocular hypertension, pre-glaucoma, or glaucoma suspect.

       (6) Any abnormal pupillary reaction to light or accommodation.

       (7) Asymmetry of pupil size greater than 2 mm.

       (8) Current night blindness.

       (9) History of intraocular foreign body, or current corneal foreign body.

       (10) History of ocular tumors.

       (11) History of any abnormality of the eye or adnexa, not specified in
Paragraphs 5.3.h.(1)-(10), which threatens vision or visual function.


5.4. VISION.

    a. Current distant visual acuity of any degree that does not correct with spectacle lenses to at
least 20/40 in each eye.


SECTION 5: DISQUALIFYING CONDITIONS                                                               14
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 15 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   b. For entrance into Service academies and officer programs, the individual DoD
Components may set additional requirements. The DoD Components will determine special
administrative criteria for assignment to certain specialties.

   c. Current near visual acuity of any degree that does not correct to 20/40 in the better eye.

   d. Current refractive error (hyperopia, myopia, astigmatism) in excess of -8.00 or +8.00
diopters spherical equivalent or astigmatism in excess of 3.00 diopters.

   e. Any condition that specifically requires contact lenses for adequate correction of vision,
such as corneal scars and opacities and irregular astigmatism.

   f. Color vision requirements will be set by the individual DoD Components.


5.5. EARS.

    a. Current defect that would require either recurrent evaluation or treatment or that may
reasonably be expected to prevent or interfere with the proper wearing or use of military
equipment (including hearing protection) to include atresia of the external ear or severe microtia,
congenital or acquired stenosis, chronic otitis externa, or severe external ear deformity.

   b. Any history of Ménière’s Syndrome or other chronic diseases of the vestibular system.

   c. History of any surgically implanted hearing device.

   d. History of cholesteatoma.

   e. History of any inner or middle ear surgery.

    f. Current perforation of the tympanic membrane or history of surgery to correct perforation
during the preceding 180 days.

   g. Chronic Eustachian tube dysfunction within the last 3 years as evidenced by retracted
tympanic membrane, or recurrent otitis media, or the need for pressure-equalization tube.


5.6. HEARING.

   a. Audiometric hearing levels are measured by audiometers calibrated to the standards in
American National Standards Institute S3.6-2010 and will be used to test the hearing of all
applicants.

   b. Current hearing threshold level in either ear that exceeds:

       (1) Pure tone at 500, 1000, and 2000 cycles per second for each ear of more than 25
decibels (dB) on the average with any individual level greater than 30 dB at those frequencies.




SECTION 5: DISQUALIFYING CONDITIONS                                                                15
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 16 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (2) Pure tone level more than 35 dB at 3000 cycles per second or 45 dB at 4000 cycles
per second for each ear.

       (3) There is no standard for 6000 cycles per second.

   c. History of using hearing aids.


5.7. NOSE, SINUSES, MOUTH, AND LARYNX.

    a. Current cleft lip or palate defects not satisfactorily repaired by surgery or that prevent
drinking from a straw or that may reasonably be expected to interfere with using or wearing
military equipment.

   b. Current ulceration of oral mucosa or tongue, excluding aphthous ulcers.

    c. Symptomatic vocal cord dysfunction to include but not limited to vocal cord paralysis,
paradoxical vocal cord movement, spasmodic dysphonia, non-benign polyps, chronic hoarseness,
or chronic laryngitis (lasting longer than 21 days). History of vocal cord dysfunction with
respiratory symptoms or exercise intolerance.

   d. Current olfactory deficit.

   e. Recurrent, unexplained epistaxis requiring medical intervention within the last 2 years.

    f. Current chronic sinusitis, current nasal polyp or polypoid mass(es) or history of sinus
surgery within the last 2 years, excluding antralchoanal polyp or sinus mucosal retention cyst.

   g. Current symptomatic perforation of nasal septum.

   h. History of deformities, or conditions or anomalies of the upper alimentary tract, mouth,
tongue, palate, throat, pharynx, larynx, and nose, that interfered with chewing, swallowing,
speech, or breathing.


5.8. DENTAL.

   a. Current diseases or pathology of the jaws or associated tissues that prevent the jaws’
normal functioning. A minimum of 6 months healing time must elapse for any individual who
completes surgical treatment of any maxillofacial pathology lesions.

    b. Temporomandibular disorders or myofascial pain that has been symptomatic or required
treatment within the last 12 months.

    c. Current severe malocclusion, which interferes with normal chewing or requires immediate
and protracted treatment, or a relationship between the mandible and maxilla that prevents
satisfactory future prosthodontic replacement.




SECTION 5: DISQUALIFYING CONDITIONS                                                                 16
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 17 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    d. Eight or more grossly (visually) cavitated or carious teeth. Applicants who are edentulous
must have functioning dentures. Lack of a serviceable prosthesis that prevents adequate biting
and chewing of a normal diet. Individuals undergoing endodontic care are acceptable for entry
into the Delayed Entry Program only if a civilian or military dentist or endodontist provides
documentation that active endodontic treatment will be completed prior to being sworn to active
duty.

    e. Current orthodontic appliances (mounted or removable, e.g., Invisalign®) for continued
active treatment unless:

       (1) The appliance is permanent or removable retainer(s); or

       (2) An orthodontist (civilian or military) provides documentation that:

           (a) Active orthodontic treatment will be completed before being sworn in to active
duty; or

           (b) All orthodontic treatment will be completed before beginning active duty.


5.9. NECK.

   a. Current symptomatic cervical ribs.

   b. Current congenital mass, including cyst(s) of branchial cleft origin or those developing
from the remnants of the thyroglossal duct or history of surgical correction, within 12 months.

    c. Current contraction of the muscles of the neck, spastic or non-spastic, or cicatricial
contracture of the neck to the extent that it may reasonably be expected to interfere with properly
wearing a uniform or military equipment, or is so disfiguring as to reasonably be expected to
interfere with or prevent satisfactorily performing military duty.


5.10. LUNGS, CHEST WALL, PLEURA, AND MEDIASTINUM.

   a. Any abnormal findings on imaging or other examination of body structure, such as the
lungs, diaphragm, or other thoracic or abdominal organs, unless the findings have been evaluated
and further surveillance or treatment is not required.

   b. Current abscess of the lung or mediastinum.

   c. Infectious pneumonia within the last 3 months.

    d. History of recurrent (2 or more episodes within an 18 month period) infectious pneumonia
after the 13th birthday.

   e. History of airway hyper responsiveness including asthma, reactive airway disease,
exercise-induced bronchospasm or asthmatic bronchitis, after the 13th birthday.


SECTION 5: DISQUALIFYING CONDITIONS                                                               17
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 18 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (1) Symptoms suggestive of airway hyper responsiveness include but are not limited to
cough, wheeze, chest tightness, dyspnea or functional exercise limitations after the 13th birthday.

        (2) History of prescription or use of medication (including but not limited to inhaled or
oral corticosteroids, leukotriene receptor antagonists, or any beta agonists) for airway hyper
responsiveness after the 13th birthday.

   f. Chronic obstructive pulmonary disease including but not limited to bullous or generalized
pulmonary emphysema or chronic bronchitis.

   g. Bronchiectasis (after the 1st birthday).

   h. Bronchopleural fistula, unless resolved with no sequelae.

    i. Current chest wall malformation, including but not limited to pectus excavatum or pectus
carinatum which has been symptomatic, interfered with vigorous physical exertion, has been
recommended for surgery, or may interfere with wearing military equipment.

   j. History of empyema unless resolved with no sequelae.

   k. Interstitial lung disease including pulmonary fibrosis.

   l. Current foreign body in lung, trachea, or bronchus.

   m. History of thoracic surgery including open and endoscopic procedures.

   n. Pleurisy or pleural effusion within the previous 3 months.

   o. History of spontaneous pneumothorax occurring within the past 2 years, or pneumothorax
due to trauma or surgery occurring within the past year.

   p. Recurrent spontaneous pneumothorax.

    q. History of chest wall surgery, including breast, during the preceding 6 months, or with
persistent functional limitations.

   r. Tuberculosis:

        (1) History of active pulmonary or extra-pulmonary tuberculosis in the previous 2 years
or history of active pulmonary or extra-pulmonary tuberculosis without reliable documentation
of adequate treatment, or

       (2) History of latent tuberculosis infection, as defined by current Centers for Disease
Control and Prevention guidelines, unless documentation of completion of appropriate treatment.

   s. History of pulmonary or systemic embolus.




SECTION 5: DISQUALIFYING CONDITIONS                                                              18
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 19 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   t. History of other disorders, including but not limited to cystic fibrosis or porphyria, that
prevent satisfactorily performing duty, or require frequent or prolonged treatment.

   u. History of nocturnal ventilation support, respiratory failure, pulmonary hypertension, or
any requirement for chronic supplemental oxygen use.


5.11. HEART.

   a. History of valvular repair or replacement.

    b. History of the following valvular conditions as listed in the current American College of
Cardiology and American Heart Association guidelines and evidenced by echocardiogram within
the last 12 months:

       (1) Moderate or severe pulmonic regurgitation.

       (2) Moderate or severe tricuspid regurgitation.

       (3) Moderate or severe mitral regurgitation.

       (4) Mild, moderate, or severe aortic regurgitation.

       (5) Mitral valve prolapse associated with:

           (a) Mild or greater mitral regurgitation.

           (b) Cardiopulmonary symptoms.

           (c) Medical therapy specifically for this condition.

   c. Bicuspid aortic valve with any degree of stenosis or regurgitation or aortic dilatation.

   d. All valvular stenosis.

   e. History of atherosclerotic coronary artery disease.

   f. History of pacemaker or defibrillator implantation.

   g. History of supraventricular tachycardia if:

       (1) History of atrial fibrillation or flutter.

        (2) Any atrioventricular nodal reentrant tachycardia or atrioventricular reentrant
tachycardia (e.g., Wolff-Parkinson-White syndrome) unless successfully treated with ablative
therapy, no recurrence of symptoms after 3 months, and documentation of normal
electrocardiograph.




SECTION 5: DISQUALIFYING CONDITIONS                                                                 19
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 20 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    h. Premature atrial or ventricular contractions sufficiently symptomatic to require treatment,
or result in physical or psychological impairment.

   i. The following abnormal electrocardiograph patterns:

       (1) Long QT.

       (2) Brugada pattern.

       (3) Pre-excitation pattern, unless it is asymptomatic and associated with low-risk
accessory pathway by appropriate diagnostic testing.

   j. History of ventricular arrhythmias including ventricular fibrillation, tachycardia, or
multifocal premature ventricular contractions other than occasional asymptomatic unifocal
premature ventricular contractions.

   k. History of conduction disorders, including but not limited to disorders of sinus arrest,
asystole, Mobitz type II second-degree atrioventricular (AV) block, and third-degree AV block.

   l. Any conductive disorder, if symptomatic, including but not limited to:

       (1) Sinus arrhythmia.

       (2) First degree AV block.

       (3) Left axis deviation of less than -45 degrees.

       (4) Early repolarization.

       (5) Incomplete right bundle branch block.

       (6) Wandering atrial pacemaker or ectopic atrial rhythm.

       (7) Sinus bradycardia.

       (8) Mobitz type I second-degree AV block.

   m. History of conduction disturbances, including right bundle branch block, unless it is
asymptomatic with a normal echocardiogram.

   n. All left bundle branch block, left anterior/posterior hemiblock.

    o. History of myocardial infarction, cardiomyopathy, cardiomegaly, hypertrophy (defined as
septal wall thickness of 15 mm or greater), or congestive heart failure.

   p. History of myocarditis or pericarditis unless the individual is free of all cardiac symptoms,
does not require medical therapy, and has normal echocardiography for at least 1 year after the
event.



SECTION 5: DISQUALIFYING CONDITIONS                                                             20
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 21 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   q. History of recurrent myocarditis or pericarditis.

   r. Current persistent tachycardia (as evidenced by an average heart rate of 100 beats per
minute or greater over a 24-hour period of continuous monitoring).

    s. History of congenital anomalies of the heart and great vessels other than the following
conditions. Excepted conditions require an otherwise normal current echocardiogram within the
last 12 months.

       (1) Dextrocardia with situs inversus without any other anomalies.

       (2) Ligated or occluded patent ductus arteriosus.

       (3) Corrected atrial septal defect without residua.

       (4) Patent foramen ovale.

       (5) Corrected ventricular septal defect without residua.

    t. History of recurrent syncope or presyncope, including black out, fainting, loss or alteration
of level of consciousness (excludes single episode of vasovagal reaction with identified trigger
such as venipuncture) unless it has not recurred during the preceding 2 years while off all
medication for treatment of this condition.

    u. Unexplained ongoing or recurring cardiopulmonary symptoms (to include but not limited
to syncope, presyncope, chest pain, palpitations, and dyspnea on exertion).

   v. History of Postural Orthostatic Tachycardia Syndrome.

   w. History of rheumatic fever if associated with rheumatic heart disease or indication for
ongoing prophylactic medication.


5.12. ABDOMINAL ORGANS AND GASTROINTESTINAL SYSTEM.

   a. Esophageal Disease.

        (1) History of Gastro-Esophageal Reflux Disease, with complications, including, but not
limited to:

           (a) Stricture.

           (b) Dysphagia.

           (c) Recurrent symptoms or esophagitis despite maintenance medication.

           (d) Barrett’s esophagus.




SECTION 5: DISQUALIFYING CONDITIONS                                                              21
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 22 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

             (e) Extraesophageal complications such as: reactive airway disease; recurrent
sinusitis or dental complications; unresponsive to acid suppression.

       (2) History of surgical correction (e.g., fundoplication) for Gastro-Esophageal Reflux
Disease within 6 months or with complications.

       (3) History of dysmotility disorders to include but not limited to diffuse esophageal
spasm, nutcracker esophagus, and achalasia.

       (4) History of eosinophilic esophagitis.

       (5) History of other esophageal strictures (e.g., from ingesting lye).

       (6) History of esophageal disease not specified above; including but not limited to
neoplasia, ulceration, varices, or fistula.

   b. Stomach and Duodenum.

        (1) Current dyspepsia, gastritis, or duodenitis despite medication (over the counter or
prescription).

        (2) Current gastric or duodenal ulcers, including but not limited to peptic ulcers and
gastrojejunal ulcers:

           (a) History of a treated ulcer within the last 3 months.

           (b) Recurrent or complicated by bleeding, obstruction, or perforation within the
previous 5 years.

       (3) History of surgery for peptic ulceration or perforated ulcer.

       (4) History of gastroparesis of greater than 6 week’s duration, confirmed by scintigraphy
or equivalent test.

       (5) History of bariatric surgery of any type (e.g., lap-band or gastric bypass surgery for
weight loss).

       (6) History of gastric varices.

   c. Small and Large Intestine.

        (1) History of inflammatory bowel disease, including but not limited to Crohn’s disease,
ulcerative colitis, ulcerative proctitis, or indeterminate colitis.

       (2) Current infectious colitis.

        (3) History of intestinal malabsorption syndromes, including but not limited to celiac
sprue, pancreatic insufficiency, post-surgical and idiopathic.



SECTION 5: DISQUALIFYING CONDITIONS                                                                 22
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 23 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

        (4) Dietary intolerances that may interfere with military duty or consuming military
rations. Lactase deficiency does not meet the standard only if of sufficient severity to require
frequent intervention, or to interfere with military duties.

       (5) History of gastrointestinal functional or motility disorders including but not limited
to volvulus within the past 24 months, or any history of pseudo-obstruction or megacolon.

       (6) Current chronic constipation, requiring prescription medication or medical
interventions (e.g., pelvic floor physical therapy, biofeedback therapy).

       (7) History of diarrhea of greater than 6 weeks duration, regardless of cause, persisting
or symptomatic in the past 2 years.

       (8) History of gastrointestinal bleeding, including positive occult blood, if the cause
requires treatment and has not been corrected.

        (9) History of irritable bowel syndrome of sufficient severity to require frequent
intervention or prescription medication or that may reasonably be expected to interfere with
military duty.

       (10) History of symptomatic diverticular disease of the intestine.

       (11) Personal or family history of familial adenomatous polyposis syndrome or
hereditary non-polyposis colon cancer (Lynch syndrome).

   d. Hepatic-Biliary Tract.

        (1) History of chronic Hepatitis B unless successfully treated and the cure is
documented. A documented cure for Hepatitis B is viral clearance manifested by Hepatitis B
surface antigen negative/Hepatitis B surface antibody positive/Hepatitis B core antibody
positive.

        (2) History of chronic Hepatitis C, unless successfully treated and with documentation of
a cure 12 weeks after completion of a full course of therapy.

       (3) Other acute hepatitis in the preceding 6 months, or persistence of symptoms or
abnormal serum aminotransferases after 6 months, or objective evidence of impairment of liver
function.

       (4) History of cirrhosis, hepatic abscess, or complications of chronic liver disease.

       (5) History of symptomatic gallstones or gallbladder disease unless successfully treated.

       (6) History of sphincter of Oddi dysfunction.

       (7) History of choledochal cyst.

       (8) History of primary biliary cirrhosis or primary sclerosing cholangitis.


SECTION 5: DISQUALIFYING CONDITIONS                                                                 23
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 24 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

         (9) History of metabolic liver disease, excluding Gilbert’s syndrome. This includes but
is not limited to hemochromatosis, Wilson’s disease, or alpha-1 anti-trypsin deficiency.

       (10) History of alcoholic or non-alcoholic fatty liver disease if there is evidence of
chronic liver disease, manifested as impairment of liver function or hepatic fibrosis.

       (11) History of traumatic injury to the liver within the preceding 6 months.

   e. Pancreas.

   History of:

       (1) Pancreatic insufficiency.

       (2) Acute pancreatitis, unless due to cholelithiasis successfully treated by
cholecystectomy.

       (3) Chronic pancreatitis.

       (4) Pancreatic cyst or pseudocyst.

       (5) Pancreatic surgery.

   f. Anorectal.

       (1) Current anal fissure or anal fistula.

       (2) History of rectal prolapse or stricture within the last 2 years.

       (3) History of fecal incontinence after the 13th birthday.

       (4) Current hemorrhoid (internal or external), if symptomatic or requiring medical
intervention within the last 60 days.

   g. Abdominal Wall.

      (1) Current abdominal wall hernia other than small (less than 2 centimeters (cm) in size),
asymptomatic inguinal or umbilical hernias.

       (2) History of open or laparoscopic abdominal surgery during the preceding 3 months.

       (3) The presence of any ostomy (gastrointestinal or urinary).


5.13. FEMALE GENITAL SYSTEM.

   a. Abnormal uterine bleeding (period greater than 7 days, or more frequent than 21 days or
greater than 35 days, or soaking more than one pad per hour for several hours) within the last
12 months.


SECTION 5: DISQUALIFYING CONDITIONS                                                             24
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 25 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   b. Primary amenorrhea.

   c. Current unexplained secondary amenorrhea.

   d. Dysmenorrhea resulting in recurrent absences or activity modification within the last
6 months.

   e. History of symptomatic endometriosis.

   f. History of major abnormalities or defects of the genitalia including, but not limited to:

       (1) Hermaphroditism, pseudohermaphroditism, or pure gonadal dysgenesis.

        (2) A history of sex reassignment or genital reconstruction surgery is disqualifying
unless all of the following conditions are met, as certified by a licensed medical provider:

            (a) A period of 18 months has elapsed since the date of the most recent of any such
surgery.

            (b) No functional limitations or complications persist, and no additional surgery is
required.

   g. Current ovarian cyst(s) greater than 5 cm.

   h. Polycystic ovarian syndrome unless no evidence of metabolic complications as specified
by National Heart, Lung, and Blood Institute and American Heart Association Guidelines.

   i. Pelvic inflammatory disease within the preceding 6 months.

   j. History of chronic pelvic pain (6 months or longer) within the last 24 months.

   k. Pregnancy through 6 months after the completion of the pregnancy.

   l. Uterine enlargement due to any cause.

   m. History of genital infection or ulceration, including but not limited to herpes genitalis or
condyloma acuminatum, if any of the following apply:

       (1) Current lesions are present.

       (2) Use of chronic suppressive therapy is needed.

       (3) There have been three or more outbreaks per year.

       (4) Any outbreak in the past 12 months that interfered with normal life activities.

       (5) After the initial outbreak, treatment that included hospitalization or intravenous
therapy.



SECTION 5: DISQUALIFYING CONDITIONS                                                                25
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 26 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    n. Abnormal gynecologic cytology within the preceding 3 years, including but not limited to
unspecified abnormalities of the Papanicolaou smear of the cervix, excluding atypical squamous
cells of undetermined significance without human papillomavirus and confirmed low-grade
squamous intraepithelial lesion. For the purposes of this volume, confirmation is by colposcopy
or repeat cytology.

    o. History of abnormal cervical, vaginal, or vulvar cytology or pathology to include atypical
squamous cells that cannot exclude high grade squamous intraepithelial lesions, low-grade
squamous intraepithelial lesions, high-grade squamous intraepithelial lesions, cervical
intraepithelial neoplasia grades 2 or 3, vaginal intraepithelial neoplasia grades 2 or 3, vulvar
intraepithelial neoplasia grades 2 or 3 without demonstrated resolution in accordance with
American Society for Colposcopy and Cervical Pathology guidelines.

   p. History of abnormal endometrial pathology within the last 3 years (e.g., simple or
complex hyperplasia with or without atypia) without demonstrated resolution in accordance with
American Society for Colposcopy and Cervical Pathology guidelines.


5.14. MALE GENITAL SYSTEM.

    a. Absence of both testicles, current undescended testicle, or congenital absence of one
testicle not verified by surgical exploration.

    b. History of epispadias or hypospadias when accompanied by history of urinary tract
infection, urethral stricture, urinary incontinence, symptomatic chordee, or voiding dysfunction
or surgical intervention for these issues within the past 24 months.

    c. Current enlargement or mass of testicle, epididymis, or spermatic cord, in addition to
those described elsewhere in Paragraph 5.14.

   d. Current hydrocele or spermatocele associated with pain or which precludes a complete
exam of the scrotal contents.

   e. Current varicocele, unless it is:

       (1) On the left side only.

       (2) Asymptomatic and smaller than the testes.

       (3) Reducible.

       (4) Without associated testicular atrophy.

   f. Current or history of recurrent orchitis or epididymitis.

   g. History of penis amputation.

   h. Current penile curvature if associated with pain.


SECTION 5: DISQUALIFYING CONDITIONS                                                             26
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 27 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   i. History of genital infection or ulceration, including but not limited to herpes genitalis or
condyloma acuminatum, if:

       (1) Current lesions are present;

       (2) Use of chronic suppressive therapy is needed;

       (3) There are three or more outbreaks per year;

       (4) Any outbreak in the past 12 months interfered with normal activities; or

       (5) After the initial outbreak, treatment included hospitalization or intravenous therapy.

   j. History of urethral condyloma acuminatum.

    k. History of acute prostatitis within the last 24 months, history of chronic prostatitis, or
history of chronic pelvic pain syndrome.

   l. History of chronic or recurrent scrotal pain or unspecified symptoms associated with male
genital organs.

   m. History of major abnormalities or defects of the genitalia including, but not limited to:

       (1) Hermaphroditism, pseudohermaphroditism, or pure gonadal dysgenesis.

        (2) A history of sex reassignment or genital reconstruction surgery is disqualifying
unless all of the following conditions are met, as certified by a licensed medical provider:

            (a) A period of 18 months has elapsed since the date of the most recent of any such
surgery.

            (b) No functional limitations or complications persist, and no additional surgery is
required.


5.15. URINARY SYSTEM.

   a. History of interstitial cystitis or painful bladder syndrome.

   b. Lower urinary tract infection (cystitis):

       (1) For males, any cystitis not related to an indwelling catheter during a hospitalization.

        (2) For females, current cystitis or recurrent cystitis of greater than two episodes per
year, or requiring daily suppressive antibiotics, or non-responsive to antibiotics for 10 days.

   c. Current urethritis.




SECTION 5: DISQUALIFYING CONDITIONS                                                                  27
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 28 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    d. History or treatment of the following voiding symptoms within the previous 12 months in
the absence of a urinary tract infection:

       (1) Urinary frequency or urgency more than every 2 hours on a daily basis.

       (2) Nocturia more than two episodes during sleep period.

       (3) Enuresis.

       (4) Incontinence of urine, such as urge or stress.

       (5) Urinary retention.

       (6) Dysuria.

    e. History of neurogenic bladder or other functional disorder of the bladder that requires
urinary catheterization with intermittent or indwelling catheter for any period greater than
2 weeks.

   f. History of bladder augmentation, urinary diversion, or urinary tract reconstruction.

   g. History of abnormal urinary findings in the absence of urinary tract infection:

       (1) Gross hematuria.

       (2) Persistent microscopic hematuria (3 or more red blood cells per high-powered field
on properly collected urinalyses, unless urology evaluation determines benign essential
hematuria).

        (3) Pyuria (6 or more white blood cells per high-powered field in 2 of 3 properly
collected urinalyses).

   h. Current or recurrent urethral or ureteral stricture or fistula involving the urinary tract.

   i. Absence of one kidney, congenital or acquired.

   j. Asymmetry in size or function of kidneys.

   k. History of renal transplant.

   l. Chronic or recurrent pyelonephritis or any other unspecified infections of the kidney.

   m. History of polycystic kidney.

   n. History of horseshoe kidney.

   o. Hydronephrosis on most recent imaging not related to pregnancy.




SECTION 5: DISQUALIFYING CONDITIONS                                                                 28
        Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 29 of 54
                                                  DoDI 6130.03-V1, March 30, 2018
                                                           Change 2, April 30, 2021

    p. History of acute nephritis or chronic kidney disease of any type as evidenced by 3 months
or longer of:

       (1) Estimated glomerular filtration rate of less than 60cc per minute per 1.73 square
meter of body surface area or abnormal renal imaging;

        (2) Casturia; or

        (3) Abnormal renal biopsy.

   q. History of acute kidney injury requiring dialysis.

   r. History of proteinuria with a protein-to-creatinine ratio greater than 0.2 in a random urine
sample, more than 48 hours after strenuous activity, excluding benign orthostatic proteinuria.

   s. Urolithiasis if any of the following apply:

        (1) Current stone of 3 mm or greater.

        (2) Current multiple stones of any size.

        (3) History of symptomatic urolithiasis within the preceding 12 months.

        (4) History of nephrocalcinosis, bilateral renal calculi, or recurrent urolithiasis at any
time.

        (5) History of urolithiasis requiring a procedure.


5.16. SPINE AND SACROILIAC JOINT CONDITIONS.

   a. Ankylosing spondylitis or other inflammatory spondylopathies.

    b. History of any condition, in the last 2 years, or any recurrence, including but not limited to
the spine or sacroiliac joints, with or without objective signs, if:

         (1) It prevents the individual from successfully following a physically active avocation
in civilian life, or is associated with local or radicular pain, muscular spasms, postural
deformities, or limitation in motion;

        (2) It requires external support;

        (3) It requires limitation of physical activity or frequent treatment; or

        (4) It requires the applicant to use medication for more than 6 weeks.

       (5) It causes one or more episodes of back pain lasting greater than 6 weeks requiring
treatment other than self-care.



SECTION 5: DISQUALIFYING CONDITIONS                                                                  29
        Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 30 of 54
                                                  DoDI 6130.03-V1, March 30, 2018
                                                           Change 2, April 30, 2021

      c. Current deviation or curvature of the spine from normal alignment, structure, or function
if:

         (1) It prevents the individual from following a physically active avocation in civilian life;

       (2) It can reasonably be expected to interfere with the proper wearing of military uniform
or equipment;

         (3) It is symptomatic; or

        (4) There is lumbar or thoracic scoliosis greater than 30 degrees, or thoracic kyphosis
greater than 50 degrees when measured by the Cobb Method.

    d. History of congenital fusion involving more than 2 vertebral bodies or any surgical fusion
of spinal vertebrae.

      e. Current dislocation of the vertebra.

      f. Vertebral fractures including but not limited to:

         (1) Any cervical spine fracture.

        (2) History of fracture of lumbar or thoracic vertebral body that exceeds 25 percent of
the height of a single vertebra or that has occurred within the last 12 months or is symptomatic.

         (3) A history of fractures of the transverse or spinous process if currently symptomatic.

   g. History of juvenile epiphysitis with any degree of residual change indicated by X-ray or
Scheuermann’s kyphosis.

   h. History of uncorrected herniated nucleus pulposus associated with any treatment,
symptoms, or activity limitations.

    i. History of surgery to correct herniated nucleus pulposus other than a single-level lumbar
or thoracic diskectomy that is currently asymptomatic with full resumption of unrestricted
activity for at least 12 months.

      j. Spinal dysraphisms other than spina bifida occulta.

      k. History of spondylolysis or spondylolisthesis, congenital or acquired.


5.17. UPPER EXTREMITY CONDITIONS.

      a. Limitation of Motion.

      Current active joint ranges of motion less than:




SECTION 5: DISQUALIFYING CONDITIONS                                                                30
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 31 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

        (1) Shoulder.

            (a) Forward elevation to 130 degrees.

            (b) 130 degrees abduction.

            (c) 60 degrees external and internal rotation at 90 degrees abduction.

            (d) Cross body reaching 115 degrees adduction.

        (2) Elbow.

            (a) Flexion to 130 degrees.

            (b) Extension to 30 degrees.

        (3) Wrist.

      A total range of 60 degrees (extension plus flexion), or radial and ulnar deviation
combined are 30 degrees.

        (4) Hand.

            (a) Pronation to 45 degrees.

            (b) Supination to 45 degrees.

        (5) Fingers and Thumb.

       Inability to clench fist, pick up a pin, grasp an object, or touch tips of at least three fingers
with thumb.

    b. Hand and Fingers.

        (1) Absence of the distal phalanx of either thumb.

        (2) Absence of any portion of the index finger.

        (3) Absence of 2 or more distal and middle phalanges of the middle, ring, or small finger
of either hand.

        (4) Absence of 2 or more distal phalanges of any finger on either hand.

       (5) Absence of hand or any portion thereof, except for specific absence of fingers as
noted in Paragraphs 5.17.b.(1)-(4).

        (6) Current polydactyly or syndactyly.




SECTION 5: DISQUALIFYING CONDITIONS                                                                  31
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 32 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

        (7) Intrinsic paralysis or weakness of upper limbs, including but not limited to nerve
paralysis, carpal tunnel, and cubital syndromes, lesion of ulnar, median, or radial nerve,
sufficient to produce physical findings in the hand such as muscle atrophy and weakness.

   c. Residual Weakness and Pain.

    Current disease, injury, or congenital condition with residual weakness, pain, sensory
disturbance, or other symptoms that may reasonably be expected to prevent satisfactory
performance of duty, including but not limited to chronic joint pain associated with the shoulder,
the upper arm, the forearm, and the hand; or chronic joint pain as a late effect of fracture of the
upper extremities, as a late effect of sprains without mention of injury, and as late effects of
tendon injury.


5.18. LOWER EXTREMITY CONDITIONS.

   a. General.

        (1) Current deformities, disease, or chronic joint pain of pelvic region, thigh, lower leg,
knee, ankle or foot that prevent the individual from following a physically active avocation in
civilian life, or that may reasonably be expected to interfere with walking, running, weight
bearing, or with satisfactorily completing training or military duty.

       (2) Current discrepancy in leg-length that causes a limp.

   b. Limitation of Motion.

   Current active joint ranges of motion less than:

       (1) Hip.

           (a) Flexion to 90 degrees.

           (b) No demonstrable flexion contracture.

           (c) Extension to 10 degrees (beyond 0 degrees).

           (d) Abduction to 45 degrees.

           (e) Rotation of 60 degrees (internal and external combined).

       (2) Knee.

           (a) Full extension to 0 degrees.

           (b) Flexion to 110 degrees.




SECTION 5: DISQUALIFYING CONDITIONS                                                               32
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 33 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (3) Ankle.

           (a) Dorsiflexion to 10 degrees.

           (b) Planter flexion to 30 degrees.

           (c) Subtalar eversion and inversion totaling 5 degrees.

   c. Foot and Ankle.

        (1) Current absence of a foot or any portion thereof, other than absence of a single lesser
toe that is asymptomatic and does not impair function of the foot.

        (2) Deformity of the toes that may reasonably be expected to prevent properly wearing
military footwear or impair walking, marching, running, maintaining balance, or jumping.

       (3) Symptomatic deformity of the toes (acquired or congenital), including but not limited
to conditions such as hallux valgus, hallux varus, hallux rigidus, hammer toe(s), claw toe(s), or
overriding toe(s).

       (4) Clubfoot or pes cavus that may reasonably be expected to properly wearing military
footwear or causes symptoms when walking, marching, running, or jumping.

       (5) Rigid or symptomatic pes planus (acquired or congenital).

       (6) Current ingrown toenails, if infected or symptomatic.

       (7) Current or recurrent plantar fasciitis.

       (8) Symptomatic neuroma.

   d. Leg, Knee, Thigh, and Hip.

       (1) Current loose or foreign body in the knee joint.

       (2) History of uncorrected anterior or posterior cruciate ligament injury.

       (3) History of surgical reconstruction of knee ligaments within the last 12 months, or
which is symptomatic or unstable or shows signs of thigh or calf atrophy.

       (4) Recurrent anterior cruciate ligament reconstruction.

       (5) Current medial or lateral meniscal injury with symptoms or limitation of activity.

        (6) Surgical meniscal repair, within the last 6 months or with residual symptoms or
limitation of activity.

        (7) Surgical partial meniscectomy within the last 3 months or with residual symptoms or
limitation of activity.


SECTION 5: DISQUALIFYING CONDITIONS                                                              33
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 34 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

        (8) Meniscal transplant.

        (9) Symptomatic medial and lateral collateral ligament instability.

        (10) History of developmental dysplasia (congenital dislocation) of the hip,
osteochondritis of the hip (Legg-Calve-Perthes Disease), or slipped capital femoral epiphysis of
the hip.

        (11) History of hip dislocation.

        (12) Symptomatic osteochondritis of the tibial tuberosity (Osgood-Schlatter Disease)
within the past 12 months.

      (13) Stress fractures, either recurrent or a single episode occurring during the past
12 months.


5.19. MISCELLANEOUS CONDITIONS OF THE EXTREMITIES.

   a. History of chondromalacia, including but not limited to chronic patello-femoral pain
syndrome and retro-patellar pain syndrome, osteoarthritis, or traumatic arthritis.

    b. Dislocation of patella if two or more episodes, or any occurring within the last 12 months.

    c. History of any dislocation, subluxation, or instability of the hip, knee, ankle, subtalar joint,
foot, shoulder, wrist, elbow except for “nursemaid’s elbow” or dislocated finger.

    d Acromioclavicular separation within the last 12 months or if symptomatic.

    e. History of osteoarthritis or traumatic arthritis of isolated joints that has interfered with a
physically active lifestyle, or that may reasonably be expected to prevent satisfactorily
performing military duty.

    f. Fractures, if:

       (1) Current malunion or non-union of any fracture (except asymptomatic ulnar styloid
process fracture).

        (2) Current retained hardware (including plates, pins, rods, wires, or screws) used for
fixation that is symptomatic or may reasonably be expected to interfere with properly wearing
military equipment or uniforms. Retained hardware is not disqualifying if fractures are healed,
ligaments are stable, and there is no pain.

   g. Current orthopedic implants or devices to correct congenital or post-traumatic orthopedic
abnormalities except for bone anchor and hardware as allowed in accordance with
Paragraph 5.19.f.(2).

    h. History of contusion of bone or joint if:


SECTION 5: DISQUALIFYING CONDITIONS                                                                     34
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 35 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

      (1) The injury is of more than a minor nature with or without fracture, nerve injury, open
wound, crush, or dislocation which occurred within the last 6 months;

        (2) Recovery has not been sufficiently completed or rehabilitation has not been
sufficiently resolved;

        (3) The injury may reasonably be expected to interfere with or prevent performance of
military duty; or

       (4) The contusion requires frequent or prolonged treatment.

   i. History of joint replacement or resurfacing of any site.

   j. History of hip arthroscopy or femoral acetabular impingement.

    k. History of neuromuscular paralysis, weakness, contracture, or atrophy not completely
resolved and of sufficient degree to reasonably be expected to interfere with or prevent
satisfactory performing military duty.

   l. Current symptomatic osteochondroma or history of two or more osteocartilaginous
exostoses.

   m. History of atraumatic fractures or bone mineral density below the expected range for age
with risk factors for low bone density.

   n. Osteopenia, osteoporosis, or history of fragility fracture.

   o. History of osteomyelitis within the past 12 months, or history of recurrent osteomyelitis.

   p. History of osteochondral defect, formerly known as osteochondritis dissecans.

   q. History of cartilage surgery, including but not limited to cartilage debridement or
chondroplasty for Grade III or greater chondromalacia, microfracture, or cartilage transplant
procedure.

   r. History of any post-traumatic or exercise-induced compartment syndrome.

   s. History of osteonecrosis of any bone.

    t. History of recurrent tendon disorder, including but not limited to tendonitis, tendonopathy,
tenosynovitis.


5.20. VASCULAR SYSTEM.

    a. History of abnormalities of the arteries, including but not limited to aneurysms,
arteriovenous malformations, atherosclerosis, or arteritis (e.g., Kawasaki’s disease).




SECTION 5: DISQUALIFYING CONDITIONS                                                             35
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 36 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    b. Current or medically-managed hypertension. Hypertension is defined as systolic pressure
greater than 140 millimeters of mercury (mmHg) or diastolic pressure greater than 90 mmHg
confirmed by manual blood pressure cuff averaged over two or more properly measured, seated,
blood pressure readings on separate days within a 5-day period (isolated, single-day blood
pressure elevation is not disqualifying unless confirmed on 2 separate days within a 5-day
period).

   c. History of peripheral vascular disease, including but not limited to diseases such as
Raynaud’s Disease and vasculitides.

    d. History of venous diseases, including but not limited to recurrent thrombophlebitis,
thrombophlebitis during the preceding year, or evidence of venous incompetence, such as edema,
skin ulceration, or symptomatic varicose veins that would reasonably be expected to limit duty or
properly wearing military uniform or equipment.

   e. History of deep venous thrombosis.

    f. History of operation or endovascular procedure on the arterial or venous systems,
including but not limited to vena cava filter, angioplasty, venoplasty, thrombolysis, or stent
placement.

   g. History of Marfan’s Syndrome, Loey-Dietz, or Ehlers Danlos IV.


5.21. SKIN AND SOFT TISSUE CONDITIONS.

    a. Applicants under treatment with systemic retinoids, including, but not limited to
isotretinoin (e.g. Accutane®), do not meet the standard until 4 weeks after completing therapy.

   b. Severe nodulocystic acne, on or off antibiotics.

   c. History of dissecting scalp cellulitis, acne inversa, or hidradenitis suppurativa.

    d. History of atopic dermatitis or eczema after the 12th birthday. History of residual or
recurrent lesions in characteristic areas (face, neck, antecubital or popliteal fossae, occasionally
wrists and hands).

    e. History of recurrent or chronic non-specific dermatitis within the past 2 years to include
contact (irritant or allergic) or dyshidrotic dermatitis requiring more than treatment with topical
corticosteroid.

   f. Cysts, if:

       (1) The current cyst (other than pilonidal cyst) is of such a size or location as to
reasonably be expected to interfere with properly wearing military equipment.

        (2) The current pilonidal cyst is associated with a tumor mass or discharging sinus, or is
a surgically resected pilonidal cyst that is symptomatic, unhealed, or less than 6 months post-


SECTION 5: DISQUALIFYING CONDITIONS                                                                36
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 37 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

operative. A pilonidal cyst that has been simply incised and drained does not meet the military
accession medical entrance standard.

   g. History of bullous dermatoses, including but not limited to dermatitis herpetiformis,
pemphigus, and epidermolysis bullosa.

   h. Current or chronic lymphedema.

   i. History of furunculosis or carbuncle if extensive, recurrent, or chronic.

   j. History of severe hyperhidrosis of hands or feet unless controlled by topical medications.

    k. History of congenital or acquired anomalies of the skin, such as nevi or vascular tumors
that may interfere with military duties or cause constant irritation.

   l. History of severe keloid formation.

   m. History of pseudofolliculitis barbae or keloidalis nuchae, severe enough to prevent daily
shaving or would reasonably be expected to interfere with wearing military equipment.

   n. Current lichen planus (either cutaneous or oral).

   o. History of oculocutaneous albinism, Neurofibromatosis I (Von Recklinghausen’s
Disease), Neurofibromatosis II, and tuberous sclerosis.

    p. History of photosensitivity, including but not limited to any primary sun-sensitive
condition, such as polymorphous light eruption or solar urticaria, or any dermatosis aggravated
by sunlight, such as lupus erythematosus, porphyria, and xeroderma pigmentosa.

   q. History of psoriasis excluding non-recurrent childhood guttate psoriasis.

   r. History of chronic radiation dermatitis (radiodermatitis).

   s. History of scleroderma.

   t. History of chronic urticaria lasting longer than 6 weeks even, if it is asymptomatic when
controlled by daily maintenance therapy.

   u. Current symptomatic plantar wart(s).

    v. Current scars that can reasonably be expected to interfere with properly wearing military
clothing or equipment, or to interfere with satisfactorily performing military duty due to pain or
decreased range of motion, strength, or agility.

    w. Prior burn injury involving 18 percent or more body surface area (including graft sites),
or resulting in functional impairment to such a degree, due to scarring, as to interfere with
satisfactorily performing military duty due to pain or decreased range of motion, strength,
temperature regulation, or agility.


SECTION 5: DISQUALIFYING CONDITIONS                                                               37
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 38 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    x. Current localized fungal infections, if they can be reasonably expected to interfere with
properly wearing military equipment or performing military duties. For systemic fungal
infections, refer to Paragraph 5.23.s.

   y. History of any medical condition severe enough to warrant use of systemic steroids for
greater than 2 months, or any use of other systemic immunosuppressant medications.

    z. Conditions with malignant potential in the skin including but not limited to basal cell
nevus syndrome, oculocutaneous albinism, xeroderma pigmentosum, Muir-Torre Syndrome,
Dyskeratosis Congenita, Gardner Syndrome, Peutz-Jeghers Syndrome, Cowden Syndrome,
Multiple Endocrine Neoplasia, Familial Atypical Multiple Mole Melanoma Syndrome, and
Birt-Hogg-Dube Syndrome.

    aa. History of cutaneous malignancy before the 25th birthday including but not limited to
basal cell carcinoma and squamous cell carcinoma. History of the following skin cancers at any
age: malignant melanoma, Merkel cell carcinoma, sebaceous carcinoma, Paget’s disease,
extramammary Paget's disease, microcystic adnexal carcinoma, other adnexal neoplasms, and
cutaneous lymphoma including mycosis fungoides.

   ab. History of lupus erythematosus.

   ac. History of congential disorders of cornification including but not limited to ichthyosis
vulgaris, x-linked ichthyosis, lamellar ichthyosis, Darier’s Disease, Epidermal Nevus Syndrome,
and any palmo-plantar keratoderma.

   ad. History of congenitalal disorder of the hair and nails including but not limited to
pachyonychia congenita or ectodermal dysplasia.

   ae. History of dermatomyositis.


5.22. BLOOD AND BLOOD FORMING SYSTEM.

   a. Current hereditary or acquired anemia.

   b. History of coagulation defects.

   c. Any history of chronic, or recurrent thrombocytopenia.

   d. History of deep venous thrombosis or pulmonary embolism.

   e. History of chronic or recurrent agranulocytosis or leukopenia.

   f. History of chronic polycythemia, chronic leukocytosis or chronic thrombocytosis.

   g. Disorders of the spleen including:

       (1) Current splenomegaly.


SECTION 5: DISQUALIFYING CONDITIONS                                                                38
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 39 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (2) History of splenectomy.


5.23. SYSTEMIC CONDITIONS.

   a. History of disorders involving the immune mechanism, including immunodeficiencies.

   b. Presence of human immunodeficiency virus or laboratory evidence of infection or false-
positive screening test(s) with ambiguous results by supplemental confirmation test(s).

   c. Tuberculosis.

        (1) History of active pulmonary or extra pulmonary tuberculosis in the previous 2 years
or history of active pulmonary or extra-pulmonary tuberculosis without reliable documentation
of adequate treatment.

       (2) History of latent tuberculosis infection, as defined by current Centers for Disease
Control guidelines, unless documentation of completion of appropriate treatment.

   d. History of syphilis without appropriate documentation of treatment and cure.

    e. History of anaphylaxis. Anaphylaxis is highly likely when any one of the following three
criteria are fulfilled:

        (1) Acute onset of an illness (minutes to several hours) with involvement of the skin,
mucosal tissue, or both (e.g., generalized hives, pruritus or flushing, swollen lips-tongue-uvula)
and at least one of the following:

           (a) Respiratory compromise (e.g., dyspnea, wheeze-bronchospasm, stridor, reduced
peak expiratory flow, hypoxemia); or

            (b) Reduced blood pressure (BP) or associated symptoms of end-organ dysfunction
(e.g., hypotonia [collapse], syncope, incontinence).

        (2) Two or more of the following that occur rapidly after exposure to a likely allergen for
that patient (minutes to several hours):

           (a) Involvement of the skin-mucosal tissue (e.g., generalized hives, itch-flush,
swollen lips-tongue-uvula).

           (b) Respiratory compromise (e.g., dyspnea, wheeze-bronchospasm, stridor, reduced
peak expiratory flow, hypoxemia).

           (c) Reduced BP or associated symptoms (e.g., hypotonia [collapse], syncope,
incontinence).

           (d) Persistent gastrointestinal symptoms (e.g., crampy, abdominal pain, vomiting).




SECTION 5: DISQUALIFYING CONDITIONS                                                              39
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 40 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

        (3) Reduced blood pressure after exposure to known allergen for that patient (minutes to
several hours):

           (a) Infants and Children:

           Low systolic BP (less than 70 mmHg from 1 month to 1 year, less than (70 mmHg +
[2×age]) from 1 to 10 years, and less than 90 mm Hg from 11 to 17 years) or greater than 30
percent decrease in systolic blood pressure.

           (b) Adults:

           Systolic BP of less than 90 mmHg or greater than 30 percent decrease from that
person's baseline.

    f. History of systemic allergic reaction to biting or stinging insects, unless it was limited to a
large local reaction, a cutaneous only reaction (including hives) occurring under the age of 16, or
unless there is documentation of 3-5 years of maintenance venom immunotherapy.

    g. History of acute allergic reaction to fish, shellfish, peanuts, or tree nuts including the
presence of a food-specific immunoglobulin E antibody if accompanied by a correlating clinical
history.

   h. History of cold urticaria.

   i. History of malignant hyperthermia.

   j. History of industrial solvent or other chemical intoxication with sequelae.

   k. History of motion sickness resulting in recurrent incapacitating symptoms.

   l. History of rheumatic fever if associated with rheumatic heart disease or indication for
ongoing prophylactic medication.

   m. History of muscular dystrophies or myopathies.

   n. History of amyloidosis.

    o. History of eosinophilic granuloma and all other forms of histiocytosis except for healed
eosinophilic granuloma, when occurring as a single localized bony lesion and not associated with
soft tissue or other involvement.

   p. History of polymyositis or dermatomyositis complex with or without skin involvement.

   q. History of rhabdomyolysis.

   r. History of sarcoidosis.




SECTION 5: DISQUALIFYING CONDITIONS                                                                40
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 41 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    s. Current active systemic fungus infections or ongoing treatment for systemic fungal
infection. History of systemic fungal infection unless resolved or treated without sequelae.


5.24. ENDOCRINE AND METABOLIC CONDITIONS.

   a. Current adrenal dysfunction or any history of adrenal dysfunction requiring treatment or
hormone replacement.

   b. Diabetic disorders, including:

       (1) History of diabetes mellitus.

       (2) History of unresolved pre-diabetes mellitus (as defined by the American Diabetes
Association) within the last 2 years.

       (3) History of gestational diabetes mellitus.

        (4) Current persistent glycosuria, when associated with impaired glucose metabolism or
renal tubular defects.

   c. History of pituitary dysfunction except for resolved growth hormone deficiency.

    d. History of pituitary tumor unless proven non-functional, less than 1 cm and stable in size
for the last 12 months.

   e. History of diabetes insipidus.

   f. History of primary hyperparathyroidism unless surgically corrected.

   g. History of hypoparathyroidism.

   h. Current goiter.

   i. Thyroid nodule unless a solitary thyroid nodule less than 5 mm or less than 3 cm with
benign histology or cytology, and that does not require ongoing surveillance.

   j. History of complex thyroid cyst or simple thyroid cyst greater than 2 cm.

    k. Current hypothyroidism unless asymptomatic and demonstrated euthyroid by normal
thyroid stimulating hormone testing within the preceding 12 months.

   l. History of hyperthyroidism unless treated successfully with surgery or radioactive iodine.

   m. Current nutritional deficiency diseases, including but not limited to beriberi, pellagra, and
scurvy.

   n. Dyslipidemia with low-density lipoprotein greater than 200 milligrams per deciliter
(mg/dL) or triglycerides greater than 400 mg/dL. Dyslipidemia requiring more than one


SECTION 5: DISQUALIFYING CONDITIONS                                                              41
       Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 42 of 54
                                                 DoDI 6130.03-V1, March 30, 2018
                                                          Change 2, April 30, 2021

medication or low-density lipoprotein greater than 190 mg/dL on therapy. All those on medical
management must have demonstrated no medication side effects (e.g., myositis, myalgias, or
transaminitis) for a period of 6 months.

    o. Metabolic syndrome, as defined in accordance with the 2005 National Heart, Lung, and
Blood Institute and American Heart Association Scientific Statement as any three of the
following:

     (1) Medically-controlled hypertension or elevated blood pressure of greater than 130
mmHg systolic or greater than 85 mmHg diastolic.

       (2) Waist circumference greater than 35 inches for women and greater than 40 inches for
men.

       (3) Medically controlled dyslipidemia or triglycerides greater than 150 mg/dL.

       (4) Medically controlled dyslipidemia or high-density lipoprotein less than 40 mg/dL in
men or less than 50 mg/dL in women.

       (5) Fasting glucose greater than 100 mg/dL.

   p. Metabolic bone disease including but not limited to:

       (1) Osteopenia, osteoporosis, or low bone mass with history of fragility fracture.

       (2) Paget’s disease.

       (3) Osteomalacia.

       (4) Osteogenesis imperfecta.

   q. History of hypogonadism that is congenital, treated with hormonal supplementation, or of
unexplained etiology.

   r. History of islet-cell tumors, nesideoblastosis, or hypoglycemia.

   s. History of gout.

   t. History of cross-sex hormone therapy associated with gender transition is disqualifying
unless the individual has been stable on such hormones for 18 months or no longer requires such
hormones, as certified by a licensed medical provider.


5.25. RHEUMATOLOGIC CONDITIONS.

   a. History of mixed connective tissue disease variant or systemic lupus erythematosus.

   b. History of progressive systemic sclerosis, including calcinosis, Raynaud’s phenomenon,
esophageal dysmotility, scleroderma, or telangiectasia syndrome.


SECTION 5: DISQUALIFYING CONDITIONS                                                           42
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 43 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   c. History of reactive arthritis (formerly known as Reiter’s disease).

   d. History of rheumatoid arthritis.

   e. History of Sjögren’s syndrome.

   f. History of vasculitis, including but not limited to polyarteritis nodosa, arteritis, Behçet’s,
Takayasu’s arteritis, and Anti Neutrophil Cytoplasmic Antibody associated vasculitis.

    g. History of Henoch-Schonlein Purpura occurring after the 19th birthday or within the last
2 years.

   h. History of non-inflammatory myopathy including but not limited to metabolic myopathy
such as glycogen storage disease, lipid storage disease, and mitochondrial myopathy.

   i. History of fibromyalgia or myofascial pain syndrome.

   j. History of chronic wide-spread pain requiring prescription medication for greater than
6 weeks within the last 2 years.

   k. History of chronic fatigue syndrome, systemic exertion intolerance disease, or chronic
multisystem illness.

    l. History of spondyloarthritis including but not limited to ankylosing spondyloarthritis,
psoriatic arthritis, reactive arthritis, or spondyloarthritis associated with inflammatory bowel
disease.

   m. History of joint hypermobility syndrome (formerly Ehler’s Danlos syndrome, Type III).

   n. Any history of connective tissue disease including but not limited to Ehlers-Danlos
syndrome, Marfan syndrome, Pseudoxanthoma Elasticum, and osteogenesis imperfecta.

   o. History of scleroderma.

   p. History of IgG-4 related disease.

   q. History of polymyositis or dermatomyositis complex, with or without skin involvement.


5.26. NEUROLOGIC CONDITIONS.

    a. History of cerebrovascular conditions, including but not limited to subarachnoid or
intracerebral hemorrhage, vascular stenosis, aneurysm, stroke, transient ischemic attack or
arteriovenous malformation.

   b. History of congenital or acquired anomalies of the central nervous system or meningocele.




SECTION 5: DISQUALIFYING CONDITIONS                                                                43
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 44 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    c. History of disorders of meninges, including but not limited to cysts except for
asymptomatic incidental arachnoid cysts demonstrated to be stable by neurological imaging over
a 6-month or longer time period.

    d. History of neurodegenerative disorders, including but not limited to those disorders
affecting the cerebrum, basal ganglia, cerebellum, spinal cord, peripheral nerves, or muscles.

   e. History of headaches, including but not limited to, migraines and tension headaches that:

      (1) Are severe enough to disrupt normal activities (e.g., loss of time from school or
work) more than twice per year in the past 2 years;

       (2) Require prescription medications more than twice per year within the last 2 years; or

       (3) Are associated with neurological deficit other than scotoma.

   f. Cluster headaches.

   g. History of moderate or severe brain injury if associated with:

       (1) Post-traumatic seizure(s) occurring more than 30 minutes after injury;

       (2) Persistent motor, sensory, vestibular, visual, or any other focal neurological deficit;

       (3) Persistent impairment of cognitive function;

       (4) Persistent alteration of personality or behavior;

       (5) Cerebral traumatic findings, including but not limited to epidural, subdural,
subarachnoid, or intracerebral hematoma on neurological imaging;

       (6) Associated abscess or meningitis;

       (7) Cerebrospinal fluid rhinorrhea or otorrhea persisting more than 7 days;

       (8) Penetrating head trauma to include radiographic evidence of retained foreign body or
bony fragments secondary to the trauma, or operative procedure in the brain; or

       (9) Any skull fracture.

   h. History of mild brain injury if:

       (1) The injury occurred within the past month;

        (2) Neurological evaluation shows residual symptoms, dysfunction or activity
limitations, or complications;

        (3) Two episodes of mild brain injury occurred with or without loss of consciousness
within the last 12 months; or


SECTION 5: DISQUALIFYING CONDITIONS                                                                  44
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 45 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (4) Three or more episodes of mild brain injury.

   i. History of persistent post-concussive symptoms that interfere with normal activities or
have duration of more than 1 month. Symptoms include but are not limited to headache,
vomiting, disorientation, spatial disequilibrium, impaired memory, poor mental concentration,
shortened attention span, dizziness, or altered sleep patterns.

   j. History of infectious processes of the central nervous system, including but not limited to
encephalitis, neurosyphilis, or brain abscess.

   k. History of meningitis within the last 12 months or with persistent neurologic defects.

    l. History of paralysis, weakness, lack of coordination, chronic pain syndrome (including but
not limited to complex regional pain syndrome or neuralgias), or sensory disturbance or other
specified paralytic syndromes, including but not limited to Guillain-Barre Syndrome.

    m. Any atraumatic seizure occurring after the 6th birthday, unless the applicant has been free
of seizures for a period of 5 years while taking no medication for seizure control, and has a
normal sleep-deprived electroencephalogram and normal neurology evaluation while taking no
medications for seizure control.

   n. Chronic nervous system disorders, including but not limited to myasthenia gravis,
multiple sclerosis, tremor, and tic disorders (e.g., Tourette’s Syndrome).

   o. History of central nervous system shunts of all kinds including endoscopic third
ventriculocisternostomy.

    p. Syncope or atraumatic loss of consciousness. History of recurrent syncope or presyncope,
including blackout, fainting, loss or alteration of level of consciousness (excludes single episode
of vasovagal reaction with identified trigger such as venipuncture), unless there has been no
recurrence during the preceding 2 years while off all medication for treatment of this condition.

   q. History of muscular dystrophies or myopathies.


5.27. SLEEP DISORDERS.

   a. Chronic insomnia as defined by the Diagnostic and Statistical Manual of Mental
Disorders, Fifth Edition, or the use of medications or other substances to promote sleep 15 or
more times over the past year.

    b. Current diagnosis or treatment of sleep-related breathing disorders, including but not
limited to sleep apnea.

   c. History of narcolepsy, cataplexy, or other hypersomnia disorders.

   d. Circadian rhythm disorders requiring treatment or special accommodation.



SECTION 5: DISQUALIFYING CONDITIONS                                                              45
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 46 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

   e. History of parasomnia, including but not limited to sleepwalking, or night terrors, after the
13th birthday.

     f. Current diagnosis or treatment of sleep-related movement disorders to include but not
limited to restless leg syndrome (i.e., Willis-Ekbom Disease) for which prescription medication
is recommended.


5.28. LEARNING, PSYCHIATRIC, AND BEHAVIORAL DISORDERS.

   a. Attention Deficit Hyperactivity Disorder, if with:

      (1) A recommended or prescribed Individualized Education Program, 504 Plan, or work
accommodations after the 14th birthday;

       (2) A history of comorbid mental disorders;

       (3) Prescribed medication in the previous 24 months; or

       (4) Documentation of adverse academic, occupational, or work performance.

    b. History of learning disorders after the 14th birthday, including but not limited to dyslexia,
if any of the following apply:

       (1) With a recommended or prescribed Individualized Education Program, 504 Plan, or
work accommodations after the 14th birthday;

       (2) With a history of comorbid mental disorders; or

       (3) With documentation of adverse academic, occupational, or work performance.

   c. Autism spectrum disorders.

    d. History of disorders with psychotic features such as schizophrenic disorders, delusional
disorders, or other unspecified psychoses or mood disorders with psychotic features.

   e. History of bipolar and related disorders (formerly identified as mood disorders not
otherwise specified) including but not limited to cyclothymic disorders and affective psychoses.

   f. Depressive disorder if:

       (1) Outpatient care including counseling required for longer than 12 cumulative months;

       (2) Symptoms or treatment within the last 36 months;

       (3) The applicant required any inpatient treatment in a hospital or residential facility;

       (4) Any recurrence; or



SECTION 5: DISQUALIFYING CONDITIONS                                                                46
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 47 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (5) Any suicidality (in accordance with Paragraph 5.28.m.).

    g. History of a single adjustment disorder if treated or symptomatic within the previous
6 months, or any history of chronic (lasting longer than 6 months) or recurrent episodes of
adjustment disorders.

   h. History of disruptive, impulse control and conduct disorder to include but not limited to
oppositional defiant and other behavior disorders.

    i. Any personality disorder including unspecified personality disorder or maladaptive
personality traits demonstrated by:

       (1) Repeated inability to maintain reasonable adjustment in school, with employers or
fellow workers, other social groups, or psychological testing revealing that the degree of
immaturity, instability, of personality inadequacy, impulsiveness, or dependency may reasonably
be expected to interfere with their adjustment to the Military Services;

        (2) Recurrent encounters with law enforcement agencies (excluding minor traffic
violations) or antisocial behaviors are tangible evidence of impaired capacity to adapt to military
service; or

       (3) Any behavioral health issues that have led to incarceration for any period.

   j. Encopresis after 13th birthday.

   k. History of any feeding or eating disorder.

   l. Any current communication disorder that significantly interferes with producing speech or
repeating commands.

   m. Suicidality, including suicidal ideation with a plan, suicidal gesture(s), or attempt(s).

   n. History of self-mutilation.

   o. History of obsessive-compulsive disorder.

   p. History of post-traumatic stress disorder.

   q. History of anxiety disorders if:

      (1) Outpatient care including counseling was required for longer than 12 cumulative
months.

       (2) Symptomatic or treatment within the last 36 months.

       (3) The applicant required any inpatient treatment in a hospital or residential facility.

       (4) Any recurrence.



SECTION 5: DISQUALIFYING CONDITIONS                                                                47
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 48 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

       (5) Any suicidality (in accordance with Paragraph 5.28.m.).

   r. History of dissociative disorders.

   s. History of somatic symptoms and related disorders.

    t. History of gender dysphoria is disqualifying unless, as certified by a licensed mental
health provider, the applicant has been stable without clinically significant distress or impairment
in social, occupational, or other important areas of functioning for 18 months.

   u. History of paraphilic disorders.

   v. Any history of substance-related and addictive disorders (except using caffeine or
tobacco).

   w. History of other mental disorders that may reasonably be expected to interfere with or
prevent satisfactory performance of military duty.

   x. Prior psychiatric hospitalization for any cause.


5.29. TUMORS AND MALIGNANCIES.

    a. Current benign tumors or conditions that would reasonably be expected to interfere with
function, to prevent properly wearing the uniform or protective equipment, or would require
frequent specialized attention.

   b. History of malignancy.

   c. History of cutaneous malignancy, meeting criteria in Paragraph 5.21.aa.


5.30. MISCELLANEOUS CONDITIONS.

    a. Any current acute pathological condition, including but not limited to communicable,
infectious, parasitic, or tropical diseases, until recovery has occurred without relapse or sequelae.

   b. History of porphyria.

   c. History of cold-related disorders, including but not limited to frostbite, chilblain, and
immersion foot.

   d. History of angioedema, including hereditary angioedema.

   e. History of receiving organ or tissue transplantation other than dental.

   f. History of pulmonary or systemic embolism.




SECTION 5: DISQUALIFYING CONDITIONS                                                               48
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 49 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

    g. History of untreated acute or chronic metallic poisoning (including but not limited to lead,
arsenic, silver, beryllium, or manganese), or current complications or residual symptoms of such
poisoning.

    h. History of heatstroke, or heat injury with evidence of organ or muscle damage, or
recurrent heat exhaustion.

    i. History of any condition that may reasonably be expected to interfere with the successful
performance of military duty or training or limit geographical assignment.

   j. History of any medical condition severe enough to warrant use of systemic steroids for
greater than 2 months, or any use of other systemic immunosuppressant medications.




SECTION 5: DISQUALIFYING CONDITIONS                                                             49
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 50 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

                                           GLOSSARY

G.1. ACRONYMS.

 ACRONYM                  MEANING

 ASD(HA)                  Assistant Secretary of Defense for Health Affairs
 AV                       Atrioventricular

 BP                       blood pressure

 cm                       Centimeters

 dB                       decibel
 DoDI                     DoD instruction

 MEDPERS                  Medical and Personnel Executive Steering Committee
 mg/dL                    milligrams per deciliter
 mm                       millimeters
 mmHg                     millimeters of mercury

 U.S.C.                   United States Code
 USD(P&R)                 Under Secretary of Defense for Personnel and Readiness


G.2. DEFINITIONS.


Unless otherwise noted, these terms and their definitions are for the purpose of this volume.

 TERM                     DEFINITION

 504 Plan                 The 504 Plan is a plan developed to ensure that a child who has a
                          disability identified under Section 504 of the Rehabilitation Act of
                          1973 as amended and codified at Section 701 of Title 29, U.S.C. and
                          is attending an elementary or secondary educational institution,
                          receives accommodations that will ensure their academic success and
                          access to the learning environment.

 accession                An enlistment that increases the incremental strength of the Regular
                          or Reserve Components of the Military Services. Personnel enlisted
                          under the Delayed Entry Program are not involved in this category.




GLOSSARY                                                                                         50
     Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 51 of 54
                                               DoDI 6130.03-V1, March 30, 2018
                                                        Change 2, April 30, 2021

TERM                 DEFINITION

cross-sex hormone    The use of feminizing hormones in an individual with a biological
therapy              sex of male or the use of masculinizing hormones in an individual
                     with a biological sex of female.

existed prior to     A term used to signify there is clear and unmistakable evidence that
Service              the disease or injury, or the underlying condition producing the
                     disease or injury, existed prior to the individual's entry into military
                     service.

induction            Transition from civilian to military status for a period of definite
                     military obligation under Chapter 49 of Title 50, U.S.C. also known
                     as the “Military Selective Service Act.”

licensed mental      A psychiatrist, clinical psychologist, clinical social worker with a
health provider      master’s degree or doctorate in clinical social work, or psychiatric
                     nurse practitioner.

medical waiver       A formal request to consider the suitability for service of an applicant
                     who, because of current or past medical conditions, does not meet
                     medical standards. Upon the completion of a thorough review, the
                     applicant may be considered for a waiver. The applicant must have
                     displayed sufficient mitigating circumstances/provided medical
                     documentation that clearly justify waiver consideration. The
                     Secretaries of the Military Departments may delegate the final
                     approval authority for all waivers.

medpers              Includes leaders from the medical and personnel communities to
                     develop, discuss, and make decisions about common medical issues
                     that require resolution. The primary focus is the nexus of medical and
                     personnel systems that impact the total force to include those seeking
                     entry into the armed forces and those who must depart prior to
                     completion of an enlistment or career.

mild head injury     Unconsciousness of less than 30 minutes post-injury, or amnesia or
                     disorientation of person, place, or time, alone or in combination, of
                     less than 24 hours post-injury.

military departmen   Defined in the DoD Dictionary of Military and Associated Terms.

moderate brain       Unconsciousness of more than 30 minutes but less than 24 hours, or
injury               amnesia, or disorientation of person, place or time, alone or in
                     combination, lasting more than 24 hours but less than 7 days after the
                     injury.




GLOSSARY                                                                                        51
     Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 52 of 54
                                               DoDI 6130.03-V1, March 30, 2018
                                                        Change 2, April 30, 2021

TERM                     DEFINITION

national heart, lung,    An agency within the National Institutes of Health that provides
and blood institute      global leadership for a research, training, and education program to
                         promote the prevention and treatment of heart, lung, and blood
                         diseases and enhance the health of all individuals so that they can live
                         longer and more fulfilling lives.

self-identified gender   The gender with which an individual identifies.

severe brain injuries    Unconsciousness of 24 hours or more post injury, or amnesia or
                         disorientation of person, place or time longer than 7 days after the-
                         injury.




GLOSSARY                                                                                         52
         Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 53 of 54
                                                   DoDI 6130.03-V1, March 30, 2018
                                                            Change 2, April 30, 2021

                                                          REFERENCES
2010 Healthcare Common Procedure Coding System (HCPCS) Level II Codes from Centers for
    Medicare and Medicaid Services (CMS) 1
American Diabetes Association, “Diagnosis and Classification of Diabetes Mellitus,” current
    edition
American Heart Association/American College of Cardiology, “Guidelines for the Management
    of Patients with Valvular Heart Disease,” current edition
American Medical Association, “Current Procedural Terminology (CPT®),” Fourth Edition,
    2010 Revision, Chicago, IL, 20102
American National Standards Institute S3.6-2010, “Specification for Audiometers” 2
American Society to Colposcopy and Cervical Pathology, “Guidelines on the Management of
    Women with Abnormal Cervical Cancer Screening Tests and Cancer Precursors,” current
    edition
Centers for Disease Control and Prevention, “Tuberculosis Guidelines,” current edition
Code of Federal Regulations, Title 46, Section 310.56
Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition
DoD Directive 5124.02, “Under Secretary of Defense for Personnel and Readiness
    (USD(P&R)),” June 23, 2008
DoD Instruction 1300.28, “Military Service By Transgender Persons and Persons with Gender
    Dysphoria,” April 30, 2021
DoD Instruction 6130.03, Volume 2, “Medical Standards for Military Service: Retention,”
    September 4, 2020
DoD Manual 8910.01, Volume 2, “DoD Information Collections: Procedures for DoD Public
    Information Collections,” June 30, 2014, as amended
Executive Order 14004, “Enabling All Qualified Americans To Serve Their Country in
    Uniform,” January 25, 2021
International Classification of Diseases, Tenth Revision, Clinical Modification (ICD-10-CM) 3
National Heart, Lung, and Blood Institute and American Heart Association Scientific Statement,
    “Diagnosis and management of metabolic syndrome,” October 25, 2005
Secretary of Defense Memorandum, Military Service by Transgender Persons and Persons with
    Gender Dysphoria, dated January 29, 2021.
Office of the Chairman of the Joint Chiefs of Staff, “DoD Dictionary of Military and Associated
    Terms,” current edition
Under Secretary of Defense for Personnel and Readiness, Medical and Personnel Executive
    Steering Committee (MEDPERS) Charter, September 2012
United States Code, Title 10


1 Available at https://catalog.ama-assn.org/Catalog/cpt/cpt_home.jsp
2 Available for purchase at http://www.ansi.org/
3 Available at http://www.cdc.gov/nchs/icd/icd10cm.htm#icd2016.




REFERENCES                                                                                   53
      Case 1:17-cv-02459-GLR Document 323-1 Filed 04/09/21 Page 54 of 54
                                                DoDI 6130.03-V1, March 30, 2018
                                                         Change 2, April 30, 2021

United States Code, Title 18, Section 1001
United States Code, Title 29, Section 701 (also known as the “Rehabilitation Act of 1973”)
United States Code, Title 50, Chapter 49 (also known as the “Military Selective Service Act”)




REFERENCES                                                                                      54
